Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/2/2021 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claim(s) 1, 8 and 9 have been considered but are moot in view of the new grounds of rejection necessitated by the amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1:	Claims 1, 2, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0094239 A1 Tsuchiya et al in view of US 2016/0057445 A1 Tsubaki.

Tsubaki teaches in Paragraph [0002, 0005, 0011] a camera system for performing shake correction and teaches it is advantageous to detect the motion by determining a motion vector of an object by comparing the location of the object in different frames in order to improve the accuracy of motion detection.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the motion detection method of Tsuchiya et al that detects motion of the main subject between images acquired at different times for the motion detection system of Tsuchiya et al in order to improve the accuracy of motion detection.

4:	As for Claim 8, Tsuchiya et al teaches in Paragraphs [0132-0133] wherein the movement detection unit (34A) detects the motion of the main subject using a first image obtained from the imaging element (21) or a second image obtained from the imaging element (21) separately from the first image in the multiple imaging.
5:	As for Claim 9, Claim 9 is rejected for reasons discussed related to Claim 1.
6:	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0094239 A1 Tsuchiya et al in view of US 2016/0057445 A1 Tsubaki in view of US 2015/0371090 A1 MIyasako.
7:	As for Claim 3, Tsuchiya et al in view of Tsubaki teaches a camera system for performing HDR images and correcting for blur by tracking motion in the image. However, Tsuchiya et al in view of Tsubaki does not teach wherein the imaging control unit changes driving of the blur corrector in the multiple imaging on the basis of the exposure of a region of a background excluding the main subject.
MIyasako teaches in Paragraphs [0066 and 0067] that it is advantageous when performing blur correction due to hand jitter to use the calculated motion vectors from the background region of the image in order to perform image stabilization in order to improve image quality.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the driving of the blur corrector in the multiple imaging in the camera of Tsuchiya et al in view of Tsubaki on the basis of the exposure of a region of a background excluding the main subject as taught by MIyasako in order to perform image stabilization and to improve image quality.
8:	Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0094239 A1 Tsuchiya et al in view of US 2016/0057445 A1 Tsubaki in view of US 2019/0370937 A1 Tanimoto.

Tanimoto teaches in Paragraphs [0059-0063] teaches a camera that captures multiple images and performs super-resolution processing on the multiple images by causing the imaging element to be slightly moved in the multiple imaging so that a combined image having a higher resolution than that before the combining is obtained.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform super-resolution processing on the multiple images captured by the camera of Tsuchiya et al in view of Tsubaki by causing the imaging element to be slightly moved in the multiple imaging as taught by Tanimoto In order to generate an image having a higher resolution.
10:	As for Claim 5, Tsuchiya et al  further teaches in Paragraphs [0099-0101] wherein the imaging control unit corrects a minute movement amount of the imaging element (shake) for each imaging at the time of the multiple imaging (HDR imaging) and calculates an amount of movement of the imaging element using the blur corrector.
11:	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0094239 A1 Tsuchiya et al in view of US 2016/0057445 A1 Tsubaki in view of US 2013/0258089 A1 Lyons et al.
12:	As for Claim 6, Tsuchiya et al in view of Tsubaki teaches a camera system for performing HDR images and correcting for blur by tracking motion in the image. However, Tsuchiya et al in view of Tsubaki does not teach wherein the main subject is set on the basis of a gaze point of a user or a focus point.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the eye gaze detection system of Lyons et al to select the main subject in the camera system of Tsuchiya et al in view of Tsubaki in order to improve focus and image quality.
13:	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0094239 A1 Tsuchiya et al in view of in view of US 2016/0057445 A1 Tsubaki in view of US 2014/0354834 A1 Narita.
14:	As for Claim 7, Tsuchiya et al in view of Tsubaki teaches a camera system for performing HDR images and correcting for blur by tracking motion in the image. Furthermore, Tsuchiya et al in view of Tsubaki teaches the imaging control unit causes the blur corrector to be driven so that the motion of the main subject is reduced in the multiple imaging. However, Tsuchiya et al in view of Tsubaki does not teach performing the motion correction when the motion of the main subject is larger than a predetermined amount.
Narita teaches in Paragraphs [0087 and 0102] and in Claims 12-14 a camera for performing shake detection and correction to improve image quality. Furthermore, Narita teaches performing the motion correction when the motion of the main subject is larger than a predetermined amount in order to improve image quality.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the blur corrector to be driven so that the motion of the main subject is reduced in the multiple imaging in Tsuchiya et al in view of Tsubaki when the motion of the main subject is larger than a predetermined amount as taught by Narita in order to improve image quality.
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
September 15, 2021